FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      June 17, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                            FOR THE TENTH CIRCUIT




    EUGENE H. MATHISON,

                Petitioner - Appellant,

    v.                                                   No. 08-1075
                                               (D.C. No. 1:08-CV-00009-ZLW)
    R. WILEY, Warden,                                   (D. Colorado)

                Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before TACHA, O’BRIEN, and HOLMES, Circuit Judges.


PER CURIAM.

         Eugene Mathison appeals the order entered by the United States District

Court for the District of Colorado denying his application under 28 U.S.C. § 2241

for writ of habeas corpus. We affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In 1997, Petitioner was convicted in the United States District Court for the

District of South Dakota of conspiracy, mail fraud, wire fraud, and money

laundering. He was sentenced to a total of 246 months followed by three years of

supervised release. He also was ordered to pay over $1.3 million in restitution.

On direct appeal, the United States Court of Appeals for the Eighth Circuit

affirmed. See United States v. Mathison, 157 F.3d 541 (8th Cir. 1998), cert.

denied, 525 U.S. 1089 (1999).

      In 2000, Petitioner filed his first 28 U.S.C. § 2255 motion in the district

court for the District of South Dakota, which was denied as barred by the one-

year statute of limitations. On appeal, the Eight Circuit denied a certificate of

appealability and dismissed. See Mathison v. United States, No. 01-1078 (8th

Cir. June 6, 2001) (unpublished). In 2001, he filed a second § 2255 motion in the

District of South Dakota, which the district court denied. On appeal, the Eighth

Circuit remanded the case with directions to dismiss the second § 2255 motion,

for lack of subject matter jurisdiction, as a unauthorized second or successive

motion. See Mathison v. United States, No. 02-3926 (8th Cir. May 6, 2003)

(unpublished). In 2003, he filed a third § 2255 motion, which the district court

dismissed because Petitioner failed to obtain an order from the Eighth Circuit

authorizing the district court to consider this third motion. On appeal, the Eighth

Circuit denied a certificate of appealability and dismissed. See Mathison v.

United States, No. 03-3202 (8th Cir. Nov. 26, 2003) (unpublished). Then, in

                                          -2-
2006, Petitioner filed a motion for authorization to file second or successive §

2255 motions, which the Eighth Circuit denied. See Mathison v. United States,

No. 06-1134 (8th Cir. Mar. 23, 2006) (unpublished).

      In January 2008, while incarcerated at the Federal Prison Camp in

Florence, Colorado, Eugene Mathison filed a § 2241 application in the District of

Colorado setting forth several claims challenging his conviction and sentence in

the District of South Dakota. The District of Colorado denied the § 2241

application, concluding that the appropriate remedy was under § 2255 in the

District of South Dakota where Petitioner was convicted and sentenced, and not

under § 2241 in the District of Colorado. This appeal followed.

      We review de novo the district court’s denial of Eugene Mathison’s § 2241

application. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

      Upon review of the record and appellate brief, we conclude the district

court was correct in denying the § 2241 application. A § 2241 petition is not the

proper means to raise the claims alleged by Petitioner Mathison. A § 2255

motion in the District of South Dakota is the exclusive remedy for Petitioner to

challenge his 1997 conviction and sentence, unless it is inadequate or ineffective.

Petitioner, however, has not established the inadequacy or ineffectiveness of a §

2255 motion. The mere fact that he was denied relief under § 2255 does not

establish that this statutory remedy is inadequate or ineffective. See Bradshaw v.

Story, 86 F.3d 164, 166 (10th Cir. 1996). And the fact that he is precluded from

                                         -3-
filing another § 2255 motion in the District of South Dakota does not establish

that this statutory remedy is inadequate or ineffective. See Caravalho v. Pugh,

177 F.3d 1177, 1179 (10th Cir. 1999). Although second or successive

applications are restricted under the Antiterrorism and Effective Death Penalty

Act, they are not prohibited. See 28 U.S.C. § § 2244(b)(2), 2255.

      The district court’s February 15, 2008 Order and Judgment and March 3,

2008 Order denying reconsideration are AFFIRMED. The motion for leave to

proceed in forma pauperis is DENIED. All pending motions are DENIED. The

mandate shall issue forthwith.




                                        -4-